MARSHALL, C. J.
1. Where a written contract of sale of real estate is silent as to the character of the title to be conveyed, the purchaser is entitled to de.mand a marketable title.
2. Where such a contract is executed by a married woman, and her husband does not join therein, and there are liens and incumbrances by way of mortgage thereon, the vendee is not bound to accept a conveyance subject to in-cumbrances and without release of inchoate dower of husband, and upon breach by failure of vendor to obtain release of dower and discharge of incumbrances an action for damages will lie in vendee’s favor.
3. The measure of damages in such case is the difference between the market value of the property at the time when the conveyance should have been made and the sale price stated in the contract.
4. A “marketable title” imports such ownership as insures to the owner the peaceable enjoyment and control of the land as against all others.
Judgment affirmed.
Robinson, Jones, Matthias, Day, Allen and Conn, JJ., concur.